PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/659,894
Filing Date: 22 Oct 2019
Appellant(s): von Schleinitz, Thilo



__________________
Scott Wakeman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 28, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 13, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1,3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over either Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815).
Lang et al. (2007/0042218) teaches an alloy for a bearing coating (abstract). The
alloy is for anti-friction on a bearing substrate and resistance to galling [0001]-[0002].
The coating can be applied by cold spraying at least a first and additionally a second peripheral coating [0008].  The cold spraying uses metal particle in a gas and at a pressure of 25 bar [0071] and Fig. 2.
Fujita et al. (2005/0221110) teaches a plain bearing and method of manufacturing the same forming an Al alloy on the surface of the plain bearing (abstract). The coating is for resistance to seizure and wear [0011] and [0016].  Example 2 teaches Sn and Si rich layer by cold spraying [0034].  Fujita et al. (2005/0221110) depicts dual layer (1) and (4)

Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) fail to teach cold spraying at a pressure of more than 50 bar.
McGee et al. (2018/0002815) teaches a cold spray process utilizing metal powders and a gas to impact the metal powder onto the substrate at a velocity to form a coating thereon.  The pressure at which this occurs is up to 60 bar [0030].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified either Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) cold spraying process to apply a cold spraying process at a pressure of 60 bar (greater than claimed 50 bar) as evidenced by McGee et al. (2018/0002815) with the expectation of achieving similar success with equivalent pressures to produce a cold spray coating.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over either Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) further in combination with Jabado et al. (2011/0039024).
Features detailed above concerning the teachings of Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) further in combination with McGee et al. (2018/0002815) are incorporated here.

Jabado et al. (2011/0039024) teaches a cold spraying method whereby the resulting impacting of the cold sprayed particles causes the substrate to be microdeformed [0028].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified either Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) cold spraying process to cause microdeformation of the bearing during cold spraying as evidenced by Jabado et al. (2011/0039024) with the expectation of similar success with equivalent pressures to produce a cold spray coating.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) further in combination with Roberge et al. (2018/0179639).
Features detailed above concerning the teachings of Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) are incorporated here.
Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) fail to teach a straight unbraked trajectory that is perpendicular to substrate.

 is located to direct a spray perpendicular and without breakage, i.e. continuous ([0073] and Fig. 4B).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified either Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) cold spraying process to apply a cold spray at a straight and unbroken stream perpendicular to the substrate as evidenced by Roberge et al. (2018/0179639) with the expectation of achieving similar success with equivalent pressures to produce a cold spray coating.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over either Lang et
 al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al.
 (2018/0002815) and Roberge et al. (2018/0179639).
Features detailed above concerning the teachings of Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) are incorporated here.
Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) fail to teach the claimed cold spraying pressure of greater than 50 bar and a straight unbraked trajectory that is perpendicular to substrate.

Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified either Lang et al. (2007/0042218) or Fujita et al. (2005/0221110) in combination with McGee et al. (2018/0002815) cold spraying process to apply a cold spray at a pressure of greater than 50 bar and in a straight and unbroken stream perpendicular to the substrate as evidenced by McGee et al. (2018/0002815) and Roberge et al. (2018/0179639) with the expectation of achieving similar success with equivalent pressures to produce a cold spray coating.

NEW GROUNDS OF REJECTION
There are no new grounds of rejection.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
There are no withdrawn rejections.

(2) Response to Argument
Appellant argued the prior art fails to teach success of using high pressure vs. the low pressure in a cold spraying process.
In re Malagari, 182 USPQ 549 (CCPA 1974).
The Examiner acknowledges the pressures would be dependent upon the materials utilized and recognize that other result effective variables contribute to the processing parameters, such as temperatures, speed of spray, substrate, etc. Optimizing these well known result effective variables are deemed as a mere obvious modification of the prior art absent a showing of criticality thereof.  Appellant has argued this issue, however, no such showing has been supplied to support the arguments. It is noted Appellant argued differences between the prior art materials, however, the claims fail to recite the particular material while only citing “metallic component” and “metal coating”.

Appellant argued the prior art teaches spraying pressure of less than 50 bar (20-40 bar) as preferred pressures to that of the claimed 50 bar or higher.
It has been well established that teachings of a reference are not limited to a preferred embodiment. In re Boe, 145 U.S.P.Q. 507 (CCPA 1966). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989).


The Examiner disagrees as detailed in the rejection, McGee et al. (2018/0002815) teaches similar success at similar pressures to Lang as well as the claimed pressure of 50 bar or more. Hence, the Examiner has taken the position that one skilled in the art would have had a reasonable expectation of achieving similar success up to the claimed more than 50 bar absent a showing of unexpected results garnered therefrom. The expected similar success would be a successful coating of the metal as taught in the references.

Appellant argued that pressure is not a result effective variable.
The Examiner disagrees.  As detailed in McGee et al. (2018/0002815) and recognized by Appellant, the pressures provide kinetic energy to the particles to ensure that they “flatten” upon contact with the substrate and this pressure is taught to be in an overlapping range of 5-60 bar [0029]-[0030].  Hence, contrary to Appellant’s position, the claimed pressures are a result effective variable to produce the claimed cold spray coatings and provide flattening of the particles upon contact a substrate.

In conclusion, the references establish arbitrary pressures for cold spraying are equivalent and no criticality has been established to the contrary.  One skilled in the art would have had a reasonable expectation of equivalency based on the teachings of equivalent pressures producing cold spray coatings, absent a showing to the contrary.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN K TALBOT/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        
Conferees:
/Benjamin L. Utech/
Primary Examiner
/TIMOTHY H MEEKS/Supervisory Patent Examiner, Art Unit 1715                                                                                                                                                                                                        {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.